MEMORANDUM **
Rafael Santana appeals from the 36-month sentence imposed following his guilty-plea conviction for importing marijuana, in violation of 21 U.S.C. § 952. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Santana contends that the district court clearly erred by declining to grant him a downward adjustment for acceptance of *852responsibility pursuant to U.S.S.G. § 8E1.1. The district court did not clearly err because Santana absconded before sentencing. See United States v. Thompson, 80 F.3d 368, 371 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.